       Case 7:19-cv-00267 Document 1 Filed on 08/02/19 in TXSD Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                       McALLEN DIVISION

     UNITED STATES OF AMERICA,                           §
                                                         §
                    Plaintiff,                           §
                                                         §
     versus                                              §      Civil Action ______________
                                                                              M-19-267
                                                         §      (CDCS: 2014A67802/2014A67888)
     Juan H. Gonzalez,                                   §
                                                         §
                    Defendant.                           §


                                                  Complaint
1.      Jurisdiction. The district court has jurisdiction because the United States is a party. See

        U.S. CONST., art III, § 2, and 28 U.S.C. § 1345.

2.      Venue. The defendant resides in Hidalgo County, Texas, and may be served with process

        at 4006 Dalia Street, Mission, TX 78573.

3.      The Debt. The debt owed to the United States arose through a promissory note.

        The debt on the date of the Certificate of Indebtedness was:

        (A) CDCS 2014A67802

         A.      Current principal                                              $          1,599.22

         B.      Interest (capitalized and accrued)                             $            343.81

         C.      Administrative fees, costs, penalties                          $            400.00
                 (Including $400.00 Filing fee)


         D.      Attorney's fees                                                $            785.00

         E.      Balance due                                                    $          3,128.03


         F.      Prejudgment interest accrues at 3.13% per annum being $0.14 per day.
     Case 7:19-cv-00267 Document 1 Filed on 08/02/19 in TXSD Page 2 of 2



     (B) CDCS 2014A67888

     A.       Current principal                                             $        2,702.33

     B.       Interest (capitalized and accrued)                            $          580.91
     C.       Administrative fees, costs, penalties                         $          400.00
              (Including $400.00 Filing fee)

     D.       Attorney's fees                                               $          785.00
     E.       Balance due                                                   $        4,468.24


     F.       Prejudgment interest accrues at 3.13% per annum being $0.23 per day.

     Total Due (CDCS 2014A67802 and 2014A67888)                             $        7,596.27

     G.      The current principal in paragraph 3(A)A and 3(B)A is after credits of $862.95.

4.   Default. The United States has demanded that the defendant pay the indebtedness,

     and the defendant has failed to pay it.

5.   Prayer. The United States prays for judgment for:

     A.      The sums in paragraph 3, pre-judgment interest, administrative costs, and post-
             judgment interest.

     B.      Attorney's fees; and,

     C.      Other relief the court deems proper.

                                                  Respectfully submitted,

                                                  CERSONSKY, ROSEN & GARCÍA, P.C.


                                               By:________________________________
                                                    /s/ M. H. Cersonsky

                                                   M. H. Cersonsky, TBN: 04048500
                                                   1770 St. James Place, Suite 150
                                                   Houston, Texas 77056
                                                   Telephone: (713) 600-8500
                                                   Fax: (713) 600-8585

                                                  Attorneys for Plaintiff
Case 7:19-cv-00267 Document 1-1 Filed on 08/02/19 in TXSD Page 1 of 1
Case 7:19-cv-00267 Document 1-2 Filed on 08/02/19 in TXSD Page 1 of 1
